WILKINS, District Judge.
The steamboat was ascending and the schooner Pilot was beating down the river. The important fact is admitted by the answer, which, according to the principles settled in [St. John v. Paine] 10 How. [51 U. S.] 580, fixes the fault on tlie steamboat. The answer alleges “that the schooner did not go about or heave in stays, but kept on her course.” Being propelled by sails, this was her duty and no fault; and as settled by this court in The Whip and Michigan [Case No. 17,511], the steamboat should have avoided her. The collision occurred in broad daylight, and could have been, and should have been, avoided by the steamboat.
By the proofs submitted, the schooner sustained considerable damage by detention, repairs and injury to cargo, amounting in all, by the estimate furnished, to $205.SI. Decree for that amount.